***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
U.S. BANK, NATIONAL ASSOCIATION, TRUSTEE v.
           MARGIT MADISON ET AL.
                 (AC 42228)
                          Keller, Elgo and Bright, Js.

                                    Syllabus

The plaintiff bank sought to foreclose a mortgage on certain real property
   owned by the defendant M following her default on a promissory note
   secured by the mortgage, which was executed by M on behalf of the
   defendant D in favor of M Co., as nominee for A Co. Thereafter, M
   Co. assigned the mortgage to the plaintiff, who then commenced this
   foreclosure action against the defendants. The plaintiff subsequently
   filed a motion for summary judgment as to liability, which the trial court
   granted. Thereafter, the trial court granted the plaintiff’s motion for a
   judgment of strict foreclosure and rendered judgment thereon, in which
   it determined the amount of the outstanding debt and the fair market
   value of the property and set the law days. M then filed notice of her
   pending chapter 7 bankruptcy petition pursuant to the rule of practice
   (§ 14-1) pertaining to bankruptcy stays. In the schedule of creditors filed
   by M in the bankruptcy proceeding, she listed the plaintiff as having a
   claim secured by the subject property but did not identify the claim as
   contingent, unliquidated or disputed. She also represented that none of
   the plaintiff’s claim was unsecured. The bankruptcy trustee of M’s estate
   thereafter determined that there was no property available for distribu-
   tion from the estate and that the estate was fully administered and
   requested that he be discharged as trustee. The Bankruptcy Court
   granted the discharge and closed the bankruptcy case. After the law
   days had passed during the pendency of M’s bankruptcy proceedings,
   the plaintiff filed a motion to reenter the judgment after termination of
   the bankruptcy stay to, inter alia, make new findings as to the debt
   and fair market value of the property, reenter the judgment of strict
   foreclosure and set new law days. M filed an objection to the motion,
   arguing that she was not authorized to execute the subject note and
   mortgage to M Co. on behalf of D because D did not validly execute
   the power of attorney that ostensibly appointed her as his attorney-in-
   fact, and, therefore, the improperly executed power of attorney rendered
   the note and mortgage nugatory. The trial court overruled M’s objection,
   concluding that she lacked standing to raise that defense. After granting
   the plaintiff’s motion to reenter the judgment, the trial court rendered
   a judgment of strict foreclosure, and M appealed to this court. Held that
   M could not prevail on her claim that the trial court erred by concluding
   that she lacked standing to object to the plaintiff’s motion to reenter
   the judgment of strict foreclosure: M lacked standing to pursue her
   defense to the plaintiff’s interest in the property that the mortgage on the
   property may be invalid due to the alleged improper power of attorney,
   as her failure to notify the bankruptcy trustee of that defense by not
   disclosing it as an asset of the bankruptcy estate on the relevant bank-
   ruptcy form, precluded her from raising the defense after the discharge
   of the bankruptcy estate; moreover, M’s contentions that Beck & Beck,
   LLC v. Costello (178 Conn. App. 112), which this court applied in reaching
   its decision, is inapplicable and that the plaintiff’s reliance on it conflates
   a debtor’s claim for money damages as an asset of the bankruptcy estate
   with a debtor’s defense to enforcement of an invalid lien were unavailing,
   as her arguments circumscribed far too narrowly her disclosure obliga-
   tions to the bankruptcy trustee because the relevant bankruptcy form
   required M to state whether the plaintiff’s claim was contingent or
   disputed, and, therefore, necessarily, she was required to disclose her
   purported defense, and her failure to do so deprived her of standing to
   assert the defense in the trial court; furthermore, M’s claim that either the
   bankruptcy trustee or any creditor could move to reopen the bankruptcy
   estate if the trial court were to find that the mortgage is invalid ignored
   the threshold issue that M lacked the legal capacity to raise the defense,
   and, therefore, the trial court lacked the jurisdiction to hear it, as M’s
   failure to list the defense as an asset of the bankruptcy estate caused
   the defense to remain the property of the estate and to vest with the
   trustee, thereby precluding her from pursuing it for her own benefit.
      Argued October 11, 2019—officially released March 3, 2020

                         Procedural History

  Action to foreclose a mortgage on certain real prop-
erty owned by the named defendant, and for other relief,
brought to the Superior Court in the judicial district of
New Haven, where the defendant Eric Demander, Jr.,
was defaulted for failure to appear; thereafter, the court,
Spader, J., granted the plaintiff’s motion for summary
judgment as to liability; subsequently, the court granted
the plaintiff’s motion for a judgment of strict foreclosure
and rendered judgment thereon; thereafter, following
the termination of the named defendant’s bankruptcy
stay, the court, Hon. Anthony V. Avallone, judge trial
referee, granted the plaintiff’s motion to reenter the
judgment and rendered a judgment of strict foreclosure,
from which the named defendant appealed to this
court. Affirmed.
  Earle Giovanniello, for the appellant (named
defendant).
  Matthew B. Johnson, for the appellee (plaintiff).
                          Opinion

   BRIGHT, J. The defendant Margit Madison1 appeals
from the judgment of strict foreclosure rendered by the
trial court in favor of the plaintiff, U.S. Bank, National
Association, as Trustee for MASTR Adjustable Rate
Mortgages Trust 2007-1, Mortgage Pass-Through Certifi-
cates, Series 2007-1, following the termination of the
defendant’s bankruptcy stay. On appeal, the defendant
claims that the court erred by concluding that she
lacked standing to object to the plaintiff’s motion to
reenter the judgment of strict foreclosure. We affirm
the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. On April 18, 2017,
the plaintiff commenced a foreclosure action by service
of process on the defendant and Eric Demander, Jr.2
The plaintiff alleged in its complaint that, on October
11, 2006, Eric S. Demander, who is now deceased, exe-
cuted a mortgage in favor of Mortgage Electronic Regis-
tration Systems, Inc. (MERS), as nominee for American
Brokers Conduit, which secured a debt evidenced by
a $268,000 promissory note executed on the same date
and made payable to American Brokers Conduit.3 To
secure the note, Eric S. Demander mortgaged to MERS
the premises known as 124 Seymour Road in Wood-
bridge (property). On September 26, 2016, MERS
assigned the mortgage to the plaintiff, which, at all times
since then, was the party entitled to collect the debt
and to enforce the mortgage.4 The plaintiff further
alleged that the defendant was the owner of record of
the property by virtue of a certificate of devise dated
February 22, 2010, and recorded in the Woodbridge land
records on March 5, 2010. The plaintiff alleged that the
note and mortgage were in default due to nonpayment
of monthly installments of principal and interest due on
March 1, 2016, and every month thereafter. The plaintiff
thus declared the entire balance of the note due and
payable and sought the remedy of foreclosure of the
mortgage.
   After the defendant filed an answer denying the
essential allegations of the plaintiff’s complaint, the
plaintiff moved for summary judgment as to liability
against the defendant. On January 16, 2018, the court
granted the plaintiff’s motion. The plaintiff then moved
for a judgment of strict foreclosure, which the court
granted on February 26, 2018. The defendant did not
file an opposition to either motion. The court deter-
mined that the debt owed to the plaintiff was
$333,155.40 and that the fair market value of the prop-
erty was $326,000, and it set the law days to begin on
June 4, 2018. On May 24, 2018, the defendant, pursuant
to Practice Book § 14-1, filed notice of her pending
chapter 7 bankruptcy petition.
  In the schedule of creditors the defendant filed in
the bankruptcy proceeding before the United States
Bankruptcy Court for the District of Connecticut, the
defendant listed the plaintiff as having a claim of
$334,138.20, secured by the property, which she valued
at $326,000. She did not identify the plaintiff’s claim as
contingent, unliquidated, or disputed. She also repre-
sented that none of the plaintiff’s claim was unsecured.
On July 11, 2018, the bankruptcy trustee of the defen-
dant’s estate, George I. Roumeliotis, reported: ‘‘I have
neither received any property nor paid any money on
account of this estate; that I have made a diligent inquiry
into the financial affairs of the debtor(s) and the loca-
tion of the property belonging to the estate; and that
there is no property available for distribution from the
estate over and above that exempted by law. Pursuant
to [Rule 5009 of the Federal Rules of Bankruptcy Proce-
dure], I hereby certify that the estate of the above-
named debtor(s) has been fully administered. I request
that I be discharged from any further duties as trustee.’’
The Bankruptcy Court granted the discharge on August
29, 2018, and closed the case on September 5, 2018.
   After the law days originally set by the court passed
during the pendency of the defendant’s bankruptcy pro-
ceedings, the plaintiff filed a motion to reenter the judg-
ment after termination of the bankruptcy stay on Sep-
tember 20, 2018. In its motion, the plaintiff requested
that the court (1) make new findings as to the debt
and fair market value of the property, (2) reenter the
judgment of strict foreclosure, (3) set new law days,
and (4) award the plaintiff additional attorney’s fees
and applicable filing fees. The defendant filed an objec-
tion to the plaintiff’s motion on October 4, 2018, arguing
that she was not authorized to execute the subject note
and mortgage to MERS because Eric S. Demander did
not validly execute the power of attorney that ostensibly
appointed her as his attorney-in-fact. Accordingly, the
defendant maintained that the improperly executed
power of attorney rendered the note and mortgage
nugatory. The court overruled the defendant’s objec-
tion, concluding that the defendant lacked standing to
raise that defense. After granting the plaintiff’s motion,
the court, on October 9, 2018, rendered a judgment
of strict foreclosure.5 This appeal followed. Additional
facts will be set forth as necessary.
  We begin by setting forth the relevant standard of
review. ‘‘The issue of standing implicates the trial
court’s subject matter jurisdiction and therefore pre-
sents a threshold issue for our determination. . . .
Standing is the legal right to set judicial machinery in
motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . When
standing is put in issue, the question is whether the
person whose standing is challenged is a proper party
to request an adjudication of the issue . . . . Because a
determination regarding the trial court’s subject matter
jurisdiction raises a question of law, [the standard of]
review is plenary.’’ (Citation omitted; internal quotation
marks omitted.) Jenzack Partners, LLC v. Stoneridge
Associates, LLC, 183 Conn. App. 128, 134–35, 192 A.3d
455 (2018), rev’d in part on other grounds, 334 Conn.
374,      A.3d      (2020).
  The plaintiff maintains that the defendant lacks stand-
ing to pursue her defense to the plaintiff’s interest in
the property because she failed to identify the defense
as an asset of the bankruptcy estate. In other words,
the plaintiff contends that the defendant’s failure to
notify the bankruptcy trustee that the mortgage on the
property may be invalid due to the alleged improper
power of attorney precludes her from raising that
defense after the discharge of the bankruptcy estate.
Conversely, the defendant argues that she has standing
to object to the plaintiff’s motion because her defense
to the foreclosure of the mortgage was not an asset of
the bankruptcy estate. We agree with the plaintiff.
  ‘‘As noted by our Supreme Court, the integrity of the
bankruptcy system depends on full and honest disclo-
sure by debtors of all their assets. The courts will not
permit a debtor to obtain relief from the [B]ankruptcy
[C]ourt by representing that no claims exist and then
subsequently to assert those claims for his own benefit
in a separate proceeding.’’ (Internal quotation marks
omitted.) Manning v. Feltman, 149 Conn. App. 224,
235, 91 A.3d 466 (2014).
   ‘‘The act of filing a bankruptcy petition transfers a
debtor’s assets to the bankruptcy estate, and these
assets remain assets of the bankruptcy estate unless
returned to the debtor by the operation of law. . . .
[I]t is a basic tenet of bankruptcy law . . . that all
assets of the debtor, including all [prepetition] causes
of action belonging to the debtor, are assets of the
bankruptcy estate that must be scheduled for the bene-
fit of creditors . . . . [A]n asset must be properly
scheduled in order to pass to the debtor through aban-
donment under 11 U.S.C. § 554 (c).6 . . .
   ‘‘[W]here a debtor fails to list a claim as an asset
on a bankruptcy petition, the debtor is without legal
capacity to pursue the claim on his or her own behalf
[postdischarge]. . . . This is so regardless of whether
the failure to schedule causes of action is innocent.’’
(Citations omitted; emphasis added; footnote added;
internal quotation marks omitted.) Beck & Beck, LLC
v. Costello, 178 Conn. App. 112, 117–18, 174 A.3d 227,
cert. denied, 327 Conn. 1000, 176 A.3d 555 (2017).
  In Beck & Beck, LLC, the defendant filed a chapter
7 bankruptcy petition after the trial court rendered a
judgment in favor of the plaintiff in the amount of $750
for unpaid legal fees. Id., 115. In his voluntary bank-
ruptcy petition, the defendant included the $750 judg-
ment owed to the plaintiff as an unsecured nonpriority
claim. Id. However, on his schedule B—personal prop-
erty form, the defendant did not list any contingent
claims or counterclaims as assets of the estate.7 Id. He
failed to do so despite the fact that he had asserted,
and still was litigating, counterclaims against the plain-
tiff and cross claims against the plaintiff’s principal.8
Id. After the defendant’s filing, the bankruptcy trustee
determined that there was no property available for
distribution from the estate and requested a discharge.
Id. The bankruptcy court granted the defendant’s dis-
charge and closed the case. Id.
   When the defendant then pursued his counterclaims
and cross claims pursuant to this court’s remand order;
see footnote 8 of this opinion; the trial court dismissed
the claims, concluding that the defendant lacked stand-
ing to raise them. Beck & Beck, LLC v. Costello, supra,
178 Conn. App. 112. The defendant appealed and this
court was faced with the question of whether the trial
court properly had granted the plaintiff’s motion to
dismiss the defendant’s amended counterclaims and
cross claims on the ground that the defendant, by failing
to list those claims in his schedule B—personal property
form, lost legal capacity to pursue them postdischarge.
Id., 116. This court concluded: ‘‘The case law makes it
clear that upon the filing of a bankruptcy petition, all
prepetition causes of action become the property of
the bankruptcy estate . . . and that in order to revest
in the debtor through abandonment, the assets must be
properly scheduled. . . . A review of the defendant’s
schedule B—personal property form shows that when
asked to list ‘[o]ther contingent and unliquidated claims
of every nature, including . . . counterclaims of the
debtor,’ the defendant checked ‘[n]one.’ Although the
defendant noted the underlying action and the $750
judgment that the plaintiff had against him, the bank-
ruptcy trustee was not made aware of the counterclaims
and cross claims that the defendant had pending against
the plaintiff. Therefore—even if omission of the coun-
terclaims and cross claims was innocent—the trustee
did not abandon the counterclaims and cross claims
when she issued the report of no distribution and closed
the defendant’s bankruptcy case in 2014.’’ (Citations
omitted.) Id., 118–19.
   Applying these principles and the relevant precedent
to the present case, we conclude that the court did not
err in finding that the defendant lacked standing to
object to the plaintiff’s motion to reenter the judgment
by challenging the enforceability of the documents on
which the plaintiff’s claim was based. The defendant
failed to disclose her defense to the plaintiff’s property
interest in her schedule D filing.9 The defendant’s failure
to indicate that she disputed the plaintiff’s interest in the
property constituted a representation to the bankruptcy
trustee that the defendant had no equity in the property
and that she did not dispute the plaintiff’s claim. That
omission is significant because, had the bankruptcy
trustee known about a defense that potentially could
invalidate the mortgage on the property, he might not
have requested a discharge of the bankruptcy estate.
This precisely is why, as our Supreme Court has stated,
‘‘the integrity of the bankruptcy system depends on full
and honest disclosure by debtors of all of their assets.’’
(Internal quotation marks omitted.) Assn. Resources,
Inc. v. Wall, 298 Conn. 145, 170, 2 A.3d 873 (2010).
   The defendant contends that Beck & Beck, LLC, is
inapplicable and that the plaintiff’s reliance on it con-
flates a debtor’s claim for money damages as an asset
of the bankruptcy estate with a debtor’s defense to
enforcement of an invalid lien. We are not persuaded.
   The defendant’s argument circumscribes far too nar-
rowly her disclosure obligations to the bankruptcy
trustee. ‘‘The Bankruptcy Code provides that [d]ebtors’
foremost responsibility is to cooperate with the [c]ourt
and the [t]rustee and to facilitate the accurate and
proper performance of their duties. See 11 U.S.C. § 521.
[Because] bankruptcy schedules and statements are
carefully designed to elicit certain information neces-
sary for the proper administration of cases, [d]ebtors’
have a duty to complete these documents thoughtfully
and thoroughly. See In re Phillips, C/A No. 02-10461-
W, slip. op. [4] (Bankr. D.S.C. Feb[ruary] 21, 2003).
Furthermore, accuracy, honesty, and full disclosure
are critical to the functioning of bankruptcy and are
inherent in the bargain for a debtor’s discharge. See
[id., 3] (citing Kesetell v. Kesetell, 99 F.3d 146, 149 (4th
Cir. 1996)). Therefore, debtors are responsible for dis-
closing an accurate and complete schedule of assets
with proper values and a truthful statement of affairs
in order to convey a complete and accurate portrayal
of their financial situation. See [id., 3] (‘Debtors bear
the burden of proving that their [p]lan meets the confir-
mation requirements of [the applicable statute], and
part of this burden includes proving that the values
used in their [p]lan are adequate.’); Siegel v. Weldon
(In re Weldon), 184 B.R. 710, 715 (Bankr. D.S.C. 1995)
(‘The critical time for disclosure is at the time of the
filing of a petition and the [d]ebtor has the responsibility
to do so. Bankruptcy law requires debtors to be honest
and to take seriously the obligation to disclose all mat-
ters.’). Furthermore, there is no allowance for selectiv-
ity in asset disclosure. Id. (‘To allow the [d]ebtor to use
his discretion in determining the relevant information
to disclose would create an [end run] around this strictly
crafted system.’). As a result of debtors’ duty to accu-
rately and completely disclose assets and the corres-
ponding values, if complete and full disclosure is not
made in the schedules and statements, debtors run the
risk of having their entire case dismissed or converted
to [c]hapter 7 or not receiving a [c]hapter 7 discharge.
In re Phillips, [supra] C/A No. 02-10461-W, slip op. [4].’’
(Emphasis added.) In re Simpson, 306 B.R. 793, 797–98
(Bankr. D.S.C. 2003). In addition, the schedule provided
by the Bankruptcy Court and completed by the defen-
dant required her to state whether the plaintiff’s claim
was contingent or disputed. This necessarily means that
the defendant was required to disclose a defense that
would call the plaintiff’s claim into question.
   The defendant’s failure to disclose to her bankruptcy
trustee her defense to the plaintiff’s foreclosure action
resulted in her misstating the value of a material asset
of her bankruptcy estate: the property at issue. The
nature of the defense she seeks to assert in this case,
if successful, would invalidate the mortgage on the
property, thereby dramatically increasing the value of
the asset. Furthermore, it is beyond question that she
is disputing the plaintiff’s claim. She, therefore, was
required to disclose her purported defense, and her
failure to do so deprives her of standing to assert the
defense in the trial court. To hold otherwise, as argued
by the defendant, would encourage selective disclosure
by debtors and create an end run around the carefully
crafted bankruptcy system, whereby a defendant could
recoup an asset, the value of which inaccurately was
disclosed to the trustee. As set forth previously in this
opinion, the disclosure requirements of the bankruptcy
code, which include stating whether the plaintiff’s claim
was contingent or disputed, were designed to prevent
such a windfall.
    Moreover, the defendant’s argument that either the
bankruptcy trustee or any creditor could move to
reopen the bankruptcy estate if the trial court finds that
the mortgage is invalid ignores the threshold issue that
the defendant lacks the legal capacity to raise the
defense, and, therefore, that the trial court lacks the
jurisdiction to hear it. It is well established by our state,
federal, and bankruptcy courts that a debtor’s failure
to list a legal claim as an asset of the bankruptcy estate
causes the claim to remain the property of the estate
and vest with the trustee, thereby precluding the debtor
from pursuing it for her own benefit. See, e.g., Tilley
v. Anixter, Inc., 332 B.R. 501, 507 (D. Conn. 2005) (‘‘[a]
debtor or former debtor does not have standing to pur-
sue claims that constitute property of a bankruptcy
estate’’); In re Lozier, Docket No. 17-201107 (JJT), 2018
WL 2176280, *4 (Bankr. D. Conn. May 10, 2018)
(‘‘[c]ourts have held that because an unscheduled claim
remains the property of the bankruptcy estate, the
debtor lacks standing to pursue the claim after emerging
from bankruptcy, and the claims must be dismissed’’);
Manning v. Feltman, supra, 149 Conn. App. 234 (‘‘[i]f
the plaintiff lacks standing, the court must dismiss the
action; it has no jurisdiction to take any further action,
such as ordering a stay of the foreclosure proceeding
to seek the advice of the federal bankruptcy court’’).
We see no reason why this long-standing principle also
would not apply to the failure to disclose to the bank-
ruptcy trustee a legal defense that disputes a claim
and materially affects the value of the asset disclosed.
Because the bankruptcy trustee was discharged from
further duties and the defendant’s bankruptcy estate
was closed, neither the trustee nor the Bankruptcy
Court is supervising the defendant or the assets of her
estate. Consequently, the trustee, the Bankruptcy Court,
and the defendant’s creditors would have no notice if
the defendant prevailed on the assertion of her defense
in the trial court. Thus, permitting her to assert the
defense would have the same effect as permitting a
discharged debtor to assert an undisclosed claim. Both
could receive the windfall of an asset that was undis-
closed or not properly disclosed as part of the bank-
ruptcy estate. Put another way, the result of a debtor’s
failure to meet her disclosure obligations to the Bank-
ruptcy Court should be the same, whether the right
asserted is labeled a claim or a defense.
  The judgment is affirmed and the case is remanded
for the purpose of setting new law days.
      In this opinion the other judges concurred.
  1
     Eric Demander, Jr., was a nonappearing defendant in the trial court. He
also is not a party to this appeal. Accordingly, we refer to Madison as the
defendant in this opinion.
   2
     The plaintiff alleged in its complaint that Eric Demander, Jr., may claim
an interest in the subject property by virtue of a mortgage in the amount
of $82,500 dated July 17, 2009. On July 17, 2017, Eric Demander, Jr., was
defaulted in the underlying foreclosure proceeding for failure to appear.
   3
     The note and mortgage were signed by the defendant as Eric S. Demand-
er’s attorney-in-fact pursuant to a power of attorney executed on September
25, 2006.
   4
     The plaintiff alleged in its complaint that the unpaid balance due pursuant
to the terms of the note was $300,517.27, plus interest from February 1,
2016, and late charges and collection costs.
   5
     In its notice of judgment of strict foreclosure, the court found that the
updated debt was $338,411.46 and the updated fair market value was
$302,000. The court also set the new law days to begin running on December
10, 2018.
   6
     Title 11 of the 2012 edition of the United States Code, § 554 (c), provides:
‘‘Unless the court orders otherwise, any property scheduled under section
521 (a) (1) of this title not otherwise administered at the time of the closing
of a case is abandoned to the debtor and administered for purposes of
section 350 of this title.’’
   Title 11 of the 2012 edition of the United States Code, § 521 (a), provides
in relevant part: ‘‘The debtor shall— (1) file— (A) a list of creditors; and
(B) unless the court orders otherwise— a schedule of assets and liabili-
ties . . . .’’
   7
     The schedule B—personal property form requires that the debtor provide
a description of ‘‘[o]ther contingent and unliquidated claims of every nature,
including . . . counterclaims of the debtor . . . .’’ (Internal quotation
marks omitted.) Beck & Beck, LLC v. Costello, supra, 178 Conn. App. 112.
   8
     In response to the plaintiff’s complaint, the defendant in Beck & Beck,
LLC, filed a four count counterclaim alleging breach of contract, breach of
the implied covenant of good faith and fair dealing, professional malpractice,
and a violation of the Connecticut Unfair Trade Practices Act, General
Statutes § 42-110a et seq. Beck & Beck, LLC v. Costello, supra, 178 Conn.
App. 114. The plaintiff moved to strike all four counts, arguing that the
defendant’s claims were legally insufficient because he could not establish
proximate cause or damages. Id. The court granted the plaintiff’s motion
to strike, prompting a motion from the defendant to cite in the plaintiff’s
principal, Attorney Kenneth A. Beck, individually, as a counterclaim defen-
dant. Id. The court granted the defendant’s motion, and the defendant filed
an amended answer and special defense, as well as a counterclaim against
the plaintiff and a parallel cross claim against Beck, both of which alleged
virtually identical claims to the defendant’s stricken counterclaim. Id. The
plaintiff again moved to strike, and the court granted its motion, concluding
that the defendant failed to submit a justiciable claim, thereby depriving
the court of subject matter jurisdiction. Id., 115. Thereafter, the defendant
appealed from the court’s judgment granting the plaintiff’s motion to strike.
Id. The plaintiff’s judgment, which triggered the defendant’s bankruptcy
filing, was rendered while the defendant’s appeal was still pending. Id. In
that appeal, this court concluded that the trial court improperly granted the
motion to strike, reversed the judgment of the court, and remanded the
case for further proceedings. See Beck & Beck, LLC v. Costello, 159 Conn.
App. 203, 208–209, 122 A.3d 269 (2015).
   9
     The schedule D form, otherwise known as form 106D, is an itemized
list of creditors who have claims secured by property against the debtor.
The form requires that the debtor list the names of its creditors, the debtor
or debtors that owe the debt, the amount of the claim, the address of the
secured property, the value of the property as collateral, and whether the
claim is ‘‘[c]ontingent,’’ ‘‘[u]nliquidated,’’ or ‘‘[d]isputed’’ at the date of filing.